Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20   PageID.143   Page 1 of 53




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN


                                             NO. 19-13341
 Priorities USA, Rise, Inc., and the
 Detroit/Downriver Chapter of the A.
                                             JUDGE MARK A. GOLDSMITH
 Philip Randolph Institute,

              Plaintiffs,                    MAGISTRATE JUDGE R.
                                             STEVEN WHALEN
 v.
                                             PLAINTIFFS’ MEMORANDUM
 Dana Nessel, in her official capacity as      IN SUPPORT OF THEIR
 Attorney General of the State of                  MOTION FOR A
 Michigan,                                       PRELIMINARY AND
                                              PERMANENT INJUNCTION
              Defendant.
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20                                      PageID.144           Page 2 of 53




                                                 TABLE OF CONTENTS

 STATEMENT OF THE ISSUES PRESENTED ..................................................... iii
 CONTROLLING OR MOST APPROPRIATE AUTHORITY ................................v
 INTRODUCTION .....................................................................................................1
 BACKGROUND .......................................................................................................3
    I. Procedural Background ...................................................................................4
    II. The Challenged Statutes ..................................................................................5
         A. The Absentee Ballot Organizing Ban ..........................................................6
         B. The Voter Transportation Ban ...................................................................11
 LEGAL STANDARD ..............................................................................................13
 ARGUMENT ...........................................................................................................14
    I.     Plaintiffs’ claims are meritorious. .................................................................14
         A. The Absentee Ballot Organizing Ban is unconstitutional and preempted by
         federal law. ........................................................................................................15
           1. The Absentee Ballot Organizing Ban is an unconstitutional infringement
           of First and Fourteenth Amendment speech and association rights. .............15
               a.      The Registration Requirement ...........................................................20
               b.      The Solicitation Ban ..........................................................................21
            2. The solicitation ban is unconstitutionally vague and overbroad. ...........23
            3. The registration requirement imposes an undue burden on the
            fundamental right to vote. ..............................................................................25
            4. The Voting Rights Act preempts the Absentee Ballot Organizing Ban. 27
         B. The Voter Transportation Ban is unconstitutional and preempted by
         federal law. ........................................................................................................30
            1. The Voter Transportation Ban is an unconstitutional infringement of
            First and Fourteenth Amendment speech and association rights. .................30
               a.      The ban unconstitutionally burdens core political expression ..........30
               b.      The ban unconstitutionally restricts political expenditures ...............32
            2. The Voter Transportation Ban is unconstitutionally vague and
            overbroad. ......................................................................................................35
            3. The Voter Transportation Ban places an undue burden on the
            fundamental right to vote. ..............................................................................36

                                                                 i
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20                              PageID.145          Page 3 of 53




         4. Federal law preempts the Voter Transportation Ban. .............................38
            a. The FECA’s preemption provision and its accompanying regulation
            expressly preempt the Voter Transportation Ban. .....................................38
            b.      The Voter Transportation Ban is impliedly preempted. ....................40
   II. Plaintiffs will suffer irreparable harm without a preliminary injunction. .....43
   III. A preliminary injunction will not cause substantial harm to others. .........44
   IV.       A preliminary injunction is in the public interest. .....................................45
 CONCLUSION ........................................................................................................46




                                                           ii
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20          PageID.146   Page 4 of 53




                  STATEMENT OF THE ISSUES PRESENTED

       Plaintiffs Priorities USA, Rise, Inc., and the Detroit/Downriver Chapter of the

 A. Philip Randolph Institute seek a preliminary and permanent injunction 1 to enjoin

 the enforcement of two Michigan laws that criminalize core political activity and, in

 some cases, conflict with federal law: (1) the Absentee Ballot Organizing Ban,2

 which prohibits large categories of people both from requesting or soliciting to help

 voters with their absentee ballot applications and from assisting in returning those

 applications at the risk of criminal penalties; and (2) the Voter Transportation Ban,3

 which criminalizes the act of paying money to transport voters to the polls and

 therefore effectively sets a spending limitation of $0 for that activity.

       The Court should enjoin both of these laws. First, Plaintiffs’ claims are likely

 to succeed on the merits. Michigan’s Absentee Ballot Organizing Ban violates the

 First and Fourteenth Amendments to the U.S. Constitution because it imposes an

 unconstitutional burden on political expression, unduly burdens the fundamental

 right to vote, and is vague and overbroad. Federal law in any event preempts the

 Absentee Ballot Organizing Ban’s restriction on who voters can request assistance

 from in submitting absentee ballot applications. Michigan’s Voter Transportation



 1
   Plaintiffs are simultaneously filing a motion to consolidate trial on the merits with
 the hearing on this motion pursuant to Fed. R. Civ. P. 65(a)(2).
 2
   Mich. Comp. Laws § 168.759(4), (5), (8); and (2).
 3
   Mich. Comp. Laws § 168.931(1)(f).
                                            iii
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.147     Page 5 of 53




 Ban violates the First and Fourteenth Amendments to the U.S. Constitution because

 it burdens political expression, unconstitutionally limits political expenditures, and

 unduly burdens the fundamental right to vote. Federal law also preempts the Voter

 Transportation Ban’s limitation on political expenditures.

       Second, Plaintiffs will suffer irreparable injury absent the issuance of an

 injunction. Not only is irreparable injury presumed when constitutional rights are

 violated, but with the 2020 election less than ten months away, Plaintiffs will suffer

 irreparable harm if they continued to be restricted from engaging in political speech

 and making political expenditures.

       Third, an injunction will not inflict substantial harm to others. To the contrary,

 because the laws at issue serve no important governmental interest, an injunction

 will harm no one.

       Fourth and finally, the public interest will be furthered by issuance of the

 injunction, which would remove state law obstacles to core political speech as well

 as access to the polls, plainly benefitting the voters of the State by removing

 unconstitutional barriers to the exercise of fundamental rights and invalidating

 plainly federally preempted state law.




                                           iv
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20       PageID.148   Page 6 of 53




         CONTROLLING OR MOST APPROPRIATE AUTHORITY

 Cases

 Buckley v. Am. Const’l Law Found., Inc., 525 U.S. 182 (1999)

 Buckley v. Valeo, 424 U.S. 1 (1976)

 Citizens United v. Fed. Elec. Comm’n, 558 U.S. 310 (2010)

 Emily’s List v. Fed. Election Comm'n, 581 F.3d 1, 16 (D.C. Cir. 2009)

 League of Women Voters v. Hargett, 400 F. Supp. 3d 706, (M.D. Tenn. 2019)

 Meyer v. Grant, 486 U.S. 414 (1988)

 NAACP v. Button, 371 U.S. 415 (1963)

 OCA-Greater Houston v. Texas, 867 F.3d 604 (5th Cir. 2017)

 Weber v. Heaney, 793 F. Supp. 1438 (D. Minn. 1992), aff’d, 995 F.2d 872 (8th Cir.
 1993)

 Statutes and Regulations

 Michigan Compiled Laws § 168.931

 Michigan Compiled Laws § 168.759

 52 U.S.C. § 30143

 11 C.F.R. § 108.7

 11 C.F.R. § 114.3

 11 C.F.R. § 114.4




                                         v
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20        PageID.149    Page 7 of 53




                                  INTRODUCTION

       Michigan election law criminalizes core political activity. A mother living in

 Lansing who calls an Uber for her daughter away at college in Ann Arbor to go vote.

 A teenager who offers to assist his elderly neighbor with scanning her absentee ballot

 application and emailing it back to the clerk’s office. A pastor who rents a van to

 drive her parishioners to the polls after church. A student organizer who encourages

 his fellow students to vote absentee and offers to help. The parent, the neighbor, the

 pastor, and the student organizer are all subject to criminal prosecution,

 imprisonment, and fines under Michigan’s Voter Transportation Ban and Absentee

 Ballot Organizing Ban. These laws criminalize basic acts of association and core

 political speech. As a result, they cannot stand.

       “[T]he citizen who distributes his party’s literature, who helps to register

 voters, or who transports voters to the polls on Election Day performs a valuable

 public service” that supports our democratic process. Branti v. Finkel, 445 U.S. 507,

 529 n. 10 (1980) (Powell, J., dissenting). These acts, geared towards persuading

 others to action, not only support the democratic process but also represent protected

 political expression. E.g., NAACP v. Button, 371 U.S. 415, 437 (1963). The Supreme

 Court has “made clear that the First and Fourteenth Amendments guarantee freedom

 to associate with others for the common advancement of political beliefs and ideas.”

 Buckley v. Valeo, 424 U.S. 1, 15 (1976) (internal quotation marks omitted). It


                                            1
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20           PageID.150     Page 8 of 53




 necessarily follows that laws that regulate political expression imprecisely or

 without adequate justification cannot stand. Button, 371 U.S. at 429-32.

       Michigan’s Absentee Ballot Organizing Ban and Voter Transportation Ban

 impose substantial burdens on core political expression and activity. 4 The first

 restricts who can communicate with and assist Michigan voters to apply for an

 absentee ballot. The second restricts anyone from paying to transport voters to the

 polls. Both stand in the way of efforts to mobilize voters to participate in the electoral

 process and thereby increase political power in historically disenfranchised

 communities, particularly with voters who have been underrepresented at the polls

 because they face difficulties getting to the polls on election day. These statutes curb

 the efforts of organizations like Plaintiff Rise, Inc., which seeks to increase the

 engagement of college students in the electoral process; Plaintiff Detroit/Downriver

 Chapter of the A. Philip Randolph Institute (“ DAPRI”), which seeks to mobilize

 voters to support economic and social justice, and Plaintiff Priorities USA who wish

 to encourage voters to build a progressive movement.

       There are only 42 days until the Michigan primary election and only 280 days

 until the 2020 general election, which will include highly competitive races for

 federal offices. Because each election is a unique, non-repeatable occurrence, no


 4
  Michigan Compiled Laws § 168.759(4), (5), (8) comprise the Absentee Ballot
 Organizing Ban. The Voter Transportation Ban is at Michigan Compiled Laws
 § 168.931(1)(f).
                                             2
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20        PageID.151    Page 9 of 53




 amount of monetary damages can make Plaintiffs whole if the Absentee Ballot

 Organizing Ban and Voter Transportation Ban remain in place in the lead up to the

 upcoming primary and general elections. “[O]nce the election occurs, there can be

 no do-over and no redress.” League of Women Voters of N. C. v. North Carolina,

 769 F.3d 224, 247 (4th Cir. 2014). And each day lost is an opportunity lost to

 fundraise, recruit, and organize around activities specifically regulated by the bans—

 applying for absentee ballots and transporting voters to the polls. Accordingly,

 Plaintiffs request a preliminary and permanent injunction against the enforcement of

 the challenged provisions to promote the public interest in “robust enforcement of

 constitutional rights.” Am. Freedom Def. Initiative v. Suburban Mobility Auth. for

 Reg’l Transp. (SMART), 698 F.3d 885, 896 (6th Cir. 2012).

                                  BACKGROUND

       A supermajority of Michigan voters expressed an unequivocal desire to

 expand access to voting for all Michigan citizens with passage of Proposal 3 in 2018.

 Secretary of State’s Office, 2018 Michigan Election Results (Nov. 26, 2018),

 available at https://mielections.us/election/results/2018GEN_CENR.html. Proposal

 3 enshrined in the Michigan Constitution eight enumerated voting rights all aimed

 at expanding access to the ballot and making it easier to vote. Included in these




                                           3
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.152    Page 10 of 53




  expanded rights are no-excuse absentee voting by mail and in-person early voting. 5

        The Voter Transportation Ban and Absentee Ballot Organizing Ban stand in

  stark contrast to the expanded access to the franchise ushered in by Proposal 3. Both

  impose significant impediments to voting—impediments that fall particularly hard

  on student voters, voters who are disabled, and minority voters. Neither statute can

  withstand constitutional scrutiny.

  I.    Procedural Background

        Plaintiff Priorities USA filed an initial complaint on November 12, 2019,

  challenging the constitutionality of the Absentee Ballot Organizing Ban and the

  Voter Transportation Ban. Dkt. 1. Defendant Attorney General Dana Nessel filed a

  motion to dismiss on December 20, 2019. Dkt. 10. In response, and with the court’s

  permission, Dkt. 13, Plaintiffs recently filed an amended complaint. Dkt. 17. That

  amended complaint adds Rise and DAPRI as plaintiffs and states additional facts to

  support standing. Id. Out of an abundance of caution and to ensure that jurisdictional



  5
    Absentee voting is voting that occurs before and on election day via mail or in
  person at a municipal clerk’s office (as opposed to in person at a polling location).
  38 other states allow no-excuse absentee voting by mail and in-person early voting.
  For a compilation of the relevant absentee voting statutes in other states, see Nat’l
  Conf. of State Legs., State Laws Governing Early Voting (Aug. 2, 2019), available
  at     https://www.ncsl.org/research/elections-and-campaigns/early-voting-in-state-
  elections.aspx. For a visual presentation of that information, see Nat’l Conf. of State
  Legs., Absentee and Early Voting (Nov. 7, 2019), available at
  https://www.ncsl.org/research/elections-and-campaigns/absentee-and-early-
  voting.aspx.
                                             4
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20           PageID.153     Page 11 of 53




  requirements are met, Plaintiffs have filed an identical, related complaint against

  Defendant and moved to consolidate the two. Dkt. 20; Civ. Act. No. 20-10211, Dkt.

  5. Plaintiffs are also filing a motion for an expedited schedule and, pursuant to

  Federal Rule of Civil Procedure 65(a)(2), for consolidation of the consideration of

  this motion with the trial on the merits to ensure final resolution of this case in time

  for the 2020 general election contemporaneously with this motion.

  II.   The Challenged Statutes

        The Absentee Ballot Organizing Ban and the Voter Transportation Ban

  criminalize organizing activities which are ubiquitous throughout the United States.

  Declaration of Maxwell Lubin of Rise, Inc. dated Jan. 27, 2020 (“Lubin Decl.”) ¶¶

  11, 12, 14, 18; Declaration of Nse Ufot of the New Georgia Project dated Jan. 27,

  2020 (“Ufot Decl.”) ¶ 4. These laws significantly hamper the efforts of organizations

  like Plaintiffs Rise, DAPRI, and Priorities USA to organize and mobilize their core

  constituencies. For example, in other states where paying for transportation to the

  polls is not illegal, Rise, a student-led non-profit that advocates for free public higher

  education and an end to campus food and housing insecurity, has funded successful

  “party to the polls” events on college campuses which include free and discounted

  rides to the polls with Lyft or Uber. Lubin Decl. ¶¶ 11, 12. Rise’s Michigan operation

  has refrained from executing similar projects because of the Voter Transportation

  Ban. Lubin Decl. ¶ 25. The DAPRI, a local chapter of the labor-focused civil rights


                                              5
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20          PageID.154    Page 12 of 53




  organization founded by iconic civil rights leaders A. Philip Randolph and Baynard

  Rustin, has run operations driving people to and from work and the polls for six

  years, but the Voter Transportation Ban limits the scope of its operations.

  Declaration of Andrea Hunter of the Detroit/Downriver Chapter of the A. Philip

  Randolph Institute dated Jan. 28, 2020 (“Hunter Decl.”) ¶¶ 13, 14. And the Absentee

  Ballot Organizing Ban poses a significant threat to its absentee ballot organizing

  efforts, which it considers mission critical. Hunter Decl. ¶ 20-22. For Priorities USA,

  a nonprofit, voter-centric progressive advocacy and service organization, the Voter

  Transportation Ban and the Absentee Ballot Organizing Ban have limited the scope

  of their efforts in Michigan, a state it has prioritized with three others for $150

  million in voter education and mobilization efforts in the lead up to the 2020 election.

  Declaration of Guy Cecil of Priorities USA dated Jan. 24, 2020 (“Cecil Decl.”) ¶¶

  4, 11-13.

        A.     The Absentee Ballot Organizing Ban

        Absentee voting is more convenient than voting in person at designated polls

  because it does not require travel to a polling location and can be done over a period

  of weeks preceding election day. Mich. Comp. Laws § 168.759; Declaration of Dr.

  Max Palmer dated Jan. 27, 2020 (“Palmer Decl.”) ¶¶ 15-17. In other words, it can

  be done at the convenience of home (or anywhere) at a time that does not conflict

  with work, school, or other obligations, and does not require the expense, time, and


                                             6
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20        PageID.155    Page 13 of 53




  burden of travel and potentially standing in long lines. Absentee voting is

  particularly beneficial to students and other younger voters, who are less likely to

  have access to transportation, as well as workers who may struggle to take time off

  of work to vote in person on election day. Hunter Decl. ¶¶ 9, 16; Lubin Decl. ¶¶ 14,

  18, 20-23; Palmer Decl. ¶¶ 18-19.

        Organizations that target those voters rely on organizing around absentee

  voting. DAPRI encourages voters to vote absentee when they work far away from

  home and getting to the polls on election day would be prohibitively time

  consuming. Hunter Decl. ¶ 16. Both DAPRI and Rise have a programmatic focus of

  encouraging college students to vote absentee. Hunter Decl. ¶ 16; Lubin Decl. ¶¶ 3,

  24, 26. Rise encourages absentee voting because convenience is a significant factor

  in youth voting. Lubin Decl. ¶¶ 22, 24; Palmer Decl. ¶ 19. Between classes, studying,

  extracurriculars, and a lack of access to private transportation, voting in person on

  election day is decidedly difficult for college students. Lubin Decl. ¶ 20, 22-23;

  Palmer Decl. ¶ 19 (study showed 40+ percent of young voters who did not vote in

  2016 cited being too busy). DAPRI also encourages college students who are

  registered to vote at home but attend college in another part of Michigan to vote

  absentee, for example a student in Detroit who is registered to vote on the Upper

  Peninsula. Hunter Decl. ¶ 16.




                                            7
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.156   Page 14 of 53




        Prior to Proposal 3, only certain Michigan voters could participate in absentee

  voting (for example, voters who are disabled, voters over sixty, and pretrial

  detainees). See Mich. Comp. Laws § 168.758 (repealed 2018). Proposal 3 expanded

  absentee voting to all. See Mich. Comp. Laws § 168.2(a). Election officials in

  Michigan widely expect absentee voting numbers to surge in the presidential

  primary and 2020 general election, the first federal elections in which no-excuse

  absentee voting will be available to all Michigan voters. Ashley Schafer, City preps

  for uptick of absentee voters, Midland Daily News, Nov. 22, 2019; Jackie Smith,

  Clerks prepare to handle spike in absentee voters in March presidential primary

  election, Port Huron Times Herald, Dec. 10, 2019. In the wake of Proposal 3, the

  Absentee Ballot Organizing Ban restricts the ability of organizations like Priorities

  and Rise to persuade and encourage Michigan voters to apply for absentee ballots

  and makes it more difficult for voters to apply for absentee ballots.

        For voters wishing to vote absentee, the voting process starts with an

  application. To apply, a Michigan voter must submit a signed application to the clerk

  of the municipality where the voter resides and is registered. Id. § 168.759(3); §

  168.759(4). But once signed, only the voter or designated groups of people can

  handle the application, limited to the following:

     • An election official or mail carrier;




                                               8
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20                  PageID.157      Page 15 of 53




      • A member of the applicant’s household or immediate family; 6 and

      • A voter registered in Michigan “requested by the applicant to return the

         application.” 7

  Id. This last category is far more restrictive than it might appear at first blush. Any

  non-household or family member assisting with an absentee ballot application must

  not only be a Michigan registered voter, but must sign a certification on the

  application that reads:

         I certify that my name is .................... , my address is .................... , and my
         date of birth is ............ ; that I am delivering the absent voter ballot
         application of .................... at his or her request; that I did not solicit or
         request to return the application; that I have not made any markings on the
         application; that I have not altered the application in any way; that I have not
         influenced the applicant; and that I am aware that a false statement in this
         certificate is a violation of Michigan election law.

   Id. § 168.759(4), (5) (emphasis added). Any false statement on an absentee ballot

  application, including on the certification, is punishable as a misdemeanor. Id.

  § 168.759(8). An unauthorized person who distributes and returns an application is

  also guilty of a misdemeanor. Id. Despite these criminal penalties, the statute




  6
    Immediate family is “an individual's father, mother, son, daughter, brother, sister,
  and spouse and a relative of any degree residing in the same household as that
  individual.” Mich. Comp. Laws § 168.2(l).
  7
    The statute references a “registered elector.” That term is not defined but appears
  to be used throughout Michigan Election Laws to signify a Michigan registered
  voter. See Mich. Comp. Laws §§ 168.509r, 168.512; see also id. § 168.495.

                                                  9
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.158    Page 16 of 53




  provides no guidance for what constitutes soliciting or requesting to return an

  absentee ballot application.

        The registration requirement (the requirement that a third party be registered

  to vote to handle an application) and the solicitation ban (the ban on soliciting or

  requesting to assist a voter with the application) dramatically impede Plaintiffs’

  ability to mobilize voters in Michigan and to reach the hundreds of thousands of

  Michiganders who may wish to vote absentee. For example, DAPRI regularly

  deploys young people who have aged out of the foster system to organize within

  their communities and pays them a stipend for doing so. Hunter Decl. ¶ 20. These

  organizing efforts include encouraging people to make a plan to vote, whether by

  absentee or in person on election day, and then helping them execute their plan.

  Hunter Decl. ¶ 5. A criminal prosecution could be devastating for these organizers,

  who are already in a vulnerable position, and DAPRI is careful not to ask them to

  engage in any activity that could be interpreted to violate the Organizing Ban (or the

  Voter Transportation Ban for that matter). Hunter Decl. ¶¶ 21-22. This restriction

  harms DAPRI’s ability to fully effectuate its goals and the voters that DAPRI serves.

  Hunter Decl. ¶¶ 22-23.

        In sum, the law suppresses “interactive communication concerning political

  change” by organizations like DAPRI, Rise, and Priorities. Meyer v. Grant, 486 U.S.

  414, 421-22 (1988); Hunter Decl. ¶¶ 18-19, 22; Lubin Decl. ¶¶ 3, 6, 18. It also


                                            10
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.159    Page 17 of 53




  prevents individuals—especially students, the elderly, those with limited English

  proficiency, individuals with disabilities, the poor, and other vulnerable citizens of

  Michigan—from participating fully in the democratic process. Hunter Decl. ¶ 23;

  Lubin Decl. ¶¶ 17, 21-24. There is no legitimate, much less compelling, justification

  for these restrictions, and the law should be enjoined.

        B.     The Voter Transportation Ban

        Transportation to and from the polls can be a determinative factor in whether

  many voters, especially students and hourly workers, make it to the polls. Hunter

  Decl. ¶¶ 8-9; Lubin Decl. ¶ 23; Palmer Decl. ¶ 19 (study showed that 29 percent of

  all young voters and 38 percent of young voters of color cited lack of transportation

  as a factor in why they did not vote). Advocacy organizations like Plaintiffs provide

  rides to the polls as a central part of their organizing efforts. Hunter Decl. ¶¶ 6–11;

  Lubin Decl. ¶ 24; Ufot Decl. ¶¶ 3-11. The Voter Transportation Ban, however,

  significantly limits options for any organization seeking to transport voters in

  Michigan.

        The Voter Transportation Ban provides that “[a] person shall not hire a motor

  vehicle or other conveyance or cause the same to be done, for conveying voters,

  other than voters physically unable to walk, to an election.” Mich. Comp. Laws

  § 168.931(1)(f). Anyone found guilty of violating the Voter Transportation Ban

  commits a misdemeanor, id., and faces the prospect of ninety days of imprisonment


                                            11
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20           PageID.160      Page 18 of 53




  and a $500 fine, id. § 750.504. According to Attorney General Nessel, the Voter

  Transportation Ban allows volunteer drivers to provide free rides to the polls, but

  Plaintiffs and others cannot spend money to “hire a motor vehicle or other

  conveyance” to perform the same function. Dkt. 10 at 27–29. While unclear exactly

  what the statute means, its language appears to prohibit not only paying drivers to

  perform a service, but even renting a car to convey voters to the polls. And it

  effectively sets a spending limit of $0 on transporting voters to the polls.

        This ban limits voters’ election day transportation options and prevents people

  who need transportation—especially students, the elderly, voters who are disabled,

  and the poor—from getting to the polls. Palmer Dec. ¶ 17-19; Declaration of Andy

  Didirosi dated Jan. 28, 2020 (“Didirosi Decl.”) ¶¶ 4-11; Danielle Burr, Update on

  Uber Drives the Vote, Uber Newsroom (Oct. 24, 2018), available at

  https://www.uber.com/newsroom/update-uber-drives-vote/. (On election day 2018,

  Michigan was the only state in which the rideshare company Uber did not provide

  free and discounted rides to polling places). Plaintiffs desire to provide, facilitate, or

  receive financial support for transportation to bring these and other voters to the

  polls. Hunter Decl. ¶ 14; Lubin Decl. ¶¶ 25, 28. Providing rides to the polls is a key

  organizing tactic for political and advocacy organizations like Plaintiffs, as it helps

  to encourage voters to participate in the political process helps communities who are

  traditionally underrepresented at the polls build their political power. Hunter Decl.


                                              12
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.161    Page 19 of 53




  ¶¶ 5-6; Lubin Decl. ¶¶ 3, 12, 18; Ufot Decl. ¶¶ 3-11. But the Voter Transportation

  Bans Plaintiffs and other organizations from doing so and makes Plaintiffs and their

  employees, agents, and partners criminally liable just for helping Michigan voters

  participate in the democratic process.

        In sum, both the Absentee Ballot Organizing Ban and the Voter

  Transportation Ban restrict Plaintiffs from fully engaging with the Michigan

  electorate and helping voters exercise their fundamental right to vote.

                                 LEGAL STANDARD

        In weighing a motion for a preliminary injunction, the court must balance four

  factors: “(1) whether the movant has a strong likelihood of success on the merits; (2)

  whether the movant would suffer irreparable injury without the injunction; (3)

  whether issuance of the injunction would cause substantial harm to others; and (4)

  whether the public interest would be served by issuance of the injunction.” City of

  Pontiac Retired Employees Ass’n v. Schimmel, 751 F.3d 427, 430 (6th Cir. 2014).

  The reviewing court considers all four factors “as an integrative whole,” Caspar v.

  Snyder, 77 F. Supp. 3d 616, 623 (E.D. Mich. 2015) (citing Liberty Coins, L.L.C. v.

  Goodman, 748 F.3d 682, 690 (6th Cir. 2014)), but “where a plaintiff demonstrates a

  likelihood of success on a claimed constitutional violation, a preliminary injunction

  is nearly always appropriate,” Caspar, 77 F. Supp. 3d at 623 (citing Obama for Am.

  v. Husted, 697 F.3d 423, 436 (6th Cir. 2012)). “As long as there is some likelihood


                                            13
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.162    Page 20 of 53




  of success on the merits, these factors are to be balanced, rather than tallied.” Hall

  v. Edgewood Partners Ins. Ctr., Inc., 878 F.3d 524, 527 (6th Cir. 2017).

        The only difference between the preliminary and permanent injunction

  standard is that for a permanent injunction, a plaintiff must demonstrate actual

  success on the merits of their claim instead of a likelihood of success. Am. Civil

  Liberties Union of Ky. v. McCreary Cty., Ky., 607 F.3d 439, 445 (6th Cir. 2010).

                                     ARGUMENT

        All four factors support the court’s issuance of a preliminary injunction

  against the enforcement of the Absentee Ballot Organizing Ban and the Voter

  Transportation Ban. And, if the Court consolidates trial on the merits with this

  motion, then a permanent injunction should be issued given the clarity of the law

  condemning such restrictions and the incontrovertible impact of the challenged

  statutes on constitutionally protected political expression and voting rights.

  I.    Plaintiffs’ claims are meritorious.

        Plaintiffs challenge the Voter Transportation Ban and the Absentee Ballot

  Organizing Ban on eight distinct theories. Each theory is independently likely to

  succeed on the merits, but “the Court need not determine likelihood of success on

  the merits for each theory in order to satisfy this factor for the purposes of

  preliminary injunction analysis.” White v. Beacon Journal Pub. Co., No. 5:09 CV

  2193, 2010 WL 1948290, at *8 n.16 (N.D. Ohio May 13, 2010). As long as Plaintiffs


                                            14
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20          PageID.163    Page 21 of 53




  are likely to succeed on the merits of at least one theory, the first element is met and

  the court may move on to consider the other factors.

        A.     The Absentee Ballot Organizing Ban is unconstitutional and
               preempted by federal law.

        Plaintiffs will succeed in proving that (1) the Absentee Ballot Organizing Ban

  violates the speech and associational rights of organizations seeking to organize

  voters around absentee voting and the right to associate held by voters; (2) the

  requirement that only voters registered in Michigan assist with the return of absentee

  ballot applications unduly burdens the fundamental right to vote protected by the

  Fourteenth Amendment; (3) the prohibition on non-family or household members

  soliciting voters to apply for absentee ballots is unconstitutionally vague; and (4) the

  Absentee Ballot Organizing Ban is preempted by the federal Voting Rights Act.

               1.     The Absentee Ballot Organizing Ban is an unconstitutional
                      infringement of First and Fourteenth Amendment speech
                      and association rights.

        Activities aimed at encouraging voters to participate in the political process

  are constitutionally protected speech and association. See Buckley v. Am. Const’l

  Law Found., 525 U.S. 182, 186 (1999); Meyer, 486 U.S. at 421; League of Women

  Voters v. Hargett, 400 F. Supp. 3d 706, 720 (M.D. Tenn. 2019); League of Women

  Voters of Fla. v. Browning, 863 F. Supp. 2d 1155, 1158 (N. D. Fla. 2012); Project

  Vote v. Blackwell, 455 F. Supp. 2d 694, 700 (N.D. Ohio 2006); Hernandez v.

  Woodard, 714 F. Supp. 963, 973 (N.D. Ill. 1989) (“Where groups, formal or

                                             15
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20          PageID.164    Page 22 of 53




  informal, seek to advance their goals through the electoral process, [restrictive]

  regulations . . . impair their ability effectively to organize and make their voices

  heard.”); see also Valeo, 424 U.S. at 15 (Supreme Court precedent has “made clear

  that the First and Fourteenth Amendments guarantee freedom to associate with

  others for the common advancement of political beliefs and ideas.” (internal

  quotation marks omitted)); Button, 371 U.S. at 437 (“Free trade in ideas means free

  trade in the opportunity to persuade to action.”). Here, Plaintiffs are prohibited from

  engaging in this constitutionally protected activity in Michigan because of the

  Absentee Ballot Organizing Ban.

        It is routine for political campaigns and for advocacy organizations like

  Plaintiffs and their partners to educate voters about their options to vote absentee, to

  encourage voters to take advantage of the conveniences of absentee voting, and to

  offer assistance and to assist voters in voting absentee. Cecil Decl. ¶ 12; Hunter Decl.

  ¶¶ 5,16; Lubin Decl. ¶ 11, 14; Ufot Decl. ¶12. Indeed, these activities lie at the very

  core of effective political organizing and activity. Hunter Decl. ¶¶ 5,16; Lubin Decl.

  ¶¶ 18, 24; Ufot Decl. ¶ 12. And for good reason: absentee voting is a traditional and

  effective means to increase voter participation, given that it solves the significant

  hurdles may people face with in-person voting on election day. Hunter Decl. ¶ 16;

  Lubin Decl. ¶¶ 21-24; Palmer Decl. ¶¶ 15-19. Moreover, these interactions foster

  conversations about why voting is important and become platforms for discussions


                                             16
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20            PageID.165     Page 23 of 53




  about the relative merits of candidates and other measures on the ballot. Lubin Decl.

  ¶ 18. These are activities that Plaintiffs would encourage, support, and engage in

  during the lead up to the next election if not for the prohibitions currently in effect.

  Cecil Decl. ¶ 19; Hunter Decl. ¶¶ 17-22; Lubin Decl. ¶¶ 26-28.

        Thus, offering to assist voters in applying for absentee ballots, like circulating

  a petition, “necess[arily] involves . . . the expression of a desire for political change.”

  Meyer, 486 U.S. at 421. The choice to vote is, after all, a political act in and of itself.

  See Buckley, 525 U.S. at 195-96. Offering to assist voters with the absentee voting

  process also involves intimate interactions and discussions with voters. Lubin Decl.

  ¶ 18. The Organizing Ban “involves the direct regulation of communication and

  political association, among private parties, advocat[ing] for a particular change.”

  Hargett, 400 F. Supp. 3d at 725 (alteration in original) (internal quotation marks

  omitted). Put differently, the Organizing Ban regulates political expression. See id.;

  see also Meyer, 486 U.S. at 421–22 (discussing “the type of interactive

  communication concerning political change that is appropriately described as ‘core

  political speech’”).

        Because the Absentee Ballot Organizing Ban regulates political expression, it

  implicates First Amendment speech and association rights. Regulations that directly

  govern election-related speech and associational conduct are subject to either strict

  or exacting scrutiny. See Hargett, 400 F. Supp. 3d at 722 (“The Supreme Court,


                                              17
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20           PageID.166     Page 24 of 53




  accordingly, has applied ‘exacting scrutiny’—not Anderson-Burdick—to cases

  governing election-related speech rather than ‘the mechanics of the electoral

  process.’”). Strict scrutiny requires that the regulation be narrowly tailored to serve

  a compelling government interest, while exacting scrutiny requires a substantial

  relationship between the challenged regulation and a sufficiently important

  governmental interest. Citizens United v. Fed. Election Comm’n, 558 U.S. 310, 366-

  67 (2010); John Doe #1 v. Reed, 561 U.S. 186, 196 (2010). “[T]he strength of the

  governmental interest must reflect the seriousness of the actual burden on First

  Amendment rights.” John Doe #1, 561 U.S. at 196.

        Neither the registration requirement nor the solicitation ban can withstand

  either level of scrutiny—or any level of scrutiny at all—because neither bear any

  relation to a legitimate government interest. Plaintiffs expect the State to assert it has

  a compelling interest in preventing absentee ballot fraud (that is, individuals who

  either submit fraudulent ballots or fail to return voters’ absentee ballots). But the ban

  is hardly narrowly tailored to address that interest as it targets the application

  process, not the casting of ballots. And, there are robust laws protecting absentee

  voting. In particular, the process itself requires that a ballot will only be turned over

  in person directly to the voter only or mailed to the address at which the voters is

  registered. Mich. Comp. Laws § 168.761(3), (6). If a voter were to receive an

  absentee ballot that he or she did not request, the voter could still vote in person at


                                              18
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.167     Page 25 of 53




  the polls and their absentee ballot would be cancelled. Id. § 168.769. Finally, a list

  of where and to whom absentee ballots were mailed is made public, so it can be

  reviewed by voters for accuracy. Id. § 168.760.

        There are also at least seven criminal laws that address voting fraud, including

  specifically absentee voting fraud:

     1. It is a felony to forge a signature on an absentee ballot application, id.
        § 168.759(8);

     2. It is a felony to mark, alter, or switch out the absentee ballot itself, id. §
        168.932(e);

     3. It is a felony to possess an absentee ballot belonging to another, id. §
        168.932(f);

     4. It is a felony to “[s]uggest or in any manner attempt to influence” a voter
        filling out an absentee ballot, id. § 168.932(g), (h).

     5. It is a felony to bribe a voter, id. § 168.932(a);

     6. It is a misdemeanor to promise or receive something of value for deciding
        whether and for whom to vote, id. § 168.931(1)(a), (b); and

     7. It is a misdemeanor to, in any other way, violate the Michigan Election Laws,
        id. § 168.931(2).

  The application process and these criminal statutes diminish any need for the

  Organizing Ban that the State may assert. See Buckley, 525 U.S. at 204-05 (relying

  on alternatives also in place to prevent fraud including criminal penalties in striking

  down a restriction on political expression); Meyer, 486 U.S. at 427 (same).

  Accordingly, neither the registration requirement nor the solicitation ban of the

  Absentee Ballot Organizing Ban can withstand constitutional scrutiny.

                                             19
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.168     Page 26 of 53




                      a.    The Registration Requirement

        The requirement that only voters registered in Michigan can assist voters in

  submitting absentee ballot applications (other than family or household members) is

  subject to strict scrutiny because it prohibits only certain persons—namely

  individuals who are not registered to vote in Michigan—from engaging in core

  political expression. Laws that regulate expression differently based on the identity

  of the speaker are subject to strict scrutiny. See Citizens United, 558 U.S. at 340-41.

  Regardless, because the registration requirement directly regulates core political

  expression, see supra at I.A.1., it is, at a minimum, subject to exacting scrutiny. See

  id. at 366-67; Hargett, 400 F. Supp. 3d at 722. But see Buckley, 525 U.S. at 207

  (Thomas J. concurring) (arguing that strict scrutiny applies even to laws that affect

  but do not directly regulate core political speech).

        As discussed supra at I.A.1., the registration requirement is not fairly designed

  to serve any important government interest. The Supreme Court has already

  recognized as much in Buckley, when it struck down a Colorado law allowing only

  registered voters to circulate initiative petitions because it was likely to result in

  “speech diminution.” Id. at 193-194. There, the record reflected that there were

  400,000 voting eligible persons who were not registered to vote. Id. at 193. The

  Supreme Court therefore concluded that “[b]eyond question, Colorado's registration




                                            20
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.169    Page 27 of 53




  requirement drastically reduces the number of persons, both volunteer and paid,

  available to circulate petitions.” Id. at 193.

        The impact is even more dramatic here. There are at least 750,000 persons

  who are eligible to vote but are not registered to vote residing in Michigan. Palmer

  Decl. ¶¶ 6-13. And there are, of course, millions of U.S. Citizens who do not reside

  in Michigan. Some of these persons would participate in Plaintiffs’ efforts to

  encourage and assist voters to vote absentee if not for the registration requirement.

  This registration requirement should suffer the same fate as the registration

  requirement struck down in Buckley.

                      b.     The Solicitation Ban

        The Absentee Ballot Organizing Ban also proscribes non-family or household

  members from soliciting or requesting to help a voter to return an absentee ballot

  application. Mich. Comp. Laws § 168.759(4), (5). This solicitation ban is subject to

  strict scrutiny review because it operates differently based on the identity of the

  speaker, see Citizens United, 558 U.S. at 340-41, and because it acts as a content-

  based restriction on speech, Berger v. City of Seattle, 569 F.3d 1029, 1051-52 (9th

  Cir. 2009) (applying strict scrutiny to a law that banned active solicitation of

  donations because it made a content-based restriction). See also Turner Broad. Sys.,

  Inc. v. F.C.C., 512 U.S. 622, 642-43 (1994); Burson v. Freeman, 504 U.S. 191, 197

  (1992); Planet Aid v. City of St. Johns, MI, 782 F.3d 318, 326 (6th Cir. 2015); Dayton


                                              21
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20           PageID.170    Page 28 of 53




  Area Visually Impaired Persons, Inc. v. Fisher, 70 F.3d 1474, 1489 (6th Cir. 1995).

  The solicitation ban is further subject to strict scrutiny review because it proscribes

  political expression. Citizens United, 558 U.S. at 340, 366-67 (distinguishing

  between regulations that “impose no ceiling” on expression and “do not prevent

  anyone from speaking” from a ban on political expression and applying strict

  scrutiny to the latter); Button, 371 U.S. at 429, 439. The solicitation ban also directly

  regulates core political expression, see supra at I.A.1., and is, at a minimum, subject

  to exacting scrutiny. See Citizens United, 558 U.S. at 366-67; Hargett, 400 F. Supp.

  3d at 722.

        The solicitation ban cannot survive either strict or exacting scrutiny review

  for the same reasons that undermine the Absentee Ballot Organizing Ban generally.

  See supra at I.A.1. In Button, the Supreme Court struck down a Virginia law that

  criminalized the NAACP’s efforts to “solicit” clients, that is, to inform parents and

  children of their rights to challenge segregation through litigation and to refer those

  parents and children to NAACP attorneys to bring litigation. 371 U.S. at 421, 434.

  The Court was in part concerned with the challenged law’s vagueness, see id. at 431-

  38, concerns that are present here, see infra at I.B.2. But the Court also struck down

  the law because it prevented the NAACP from persuading others to action, thereby

  burdening the NAACP’s efforts to bring litigation, the organization’s chosen means

  for affecting change. Id. at 429-431, 437. Similarly, Michigan’s solicitation ban


                                             22
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20          PageID.171    Page 29 of 53




  burdens Plaintiffs’ ability to persuade Michigan voters to vote by a convenient

  means, thereby burdening their ability to affect change through their chosen method,

  at the ballot box.

               2.      The solicitation ban is unconstitutionally vague and
                       overbroad.

        While there is no permissible application of the solicitation ban because it

  proscribes political expression, even if there were the solicitation ban’s language—

  which prohibits “solicit[ing] or request[ing] to return” an absentee ballot application,

  Mich. Comp. Laws § 168.759(4), (5)—is unconstitutionally vague. Any state

  criminal law that is “so vague that it fails to give ordinary people fair notice of the

  conduct it punishes, or so standardless that it invites arbitrary enforcement” violates

  the Due Process Clause of the Fourteenth Amendment. See United States v. Johnson,

  135 S. Ct. 2551, 2556 (2015) (applying the Due Process Clause of the Fifth

  Amendment to strike down a federal criminal law). When a criminal law effects

  political expression, the “standards of permissible statutory vagueness are strict.”

  Button, 371 U.S. at 432; id. at 438 (“Precision of regulation must be the touchstone

  in an area so closely touching our most precious freedom.”). “Because First

  Amendment freedoms need breathing space to survive, government may regulate in

  the area only with narrow specificity.” Id. at 433. Criminal statutes that touch on

  political expression are scrutinized more closely because “[t]he threat of sanctions

  may deter [the exercise of First Amendment rights] almost as potently as the actual

                                             23
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20          PageID.172    Page 30 of 53




  application of sanctions.” Id. at 433. The solicitation ban does not pass muster under

  Due Process Clause void-for-vagueness or First Amendment overbreadth and

  vagueness analysis.

        The Absentee Ballot Organizing Ban does not provide any guidance on what

  it means to solicit or request to return an absentee ballot application. For example, it

  is unclear whether an organizer solicits a voter to return an absentee ballot

  application when that organizer stands on his or her neighbor’s front porch; asks for

  the neighbor’s vote on a particular candidate, cause, or issue; encourages the voter

  to vote absentee; and explains how to submit an application, or distributes the

  application directly to the voter. Or perhaps most directly: the statute threatens an

  organizer who encourages other voters to vote absentee and informs them of their

  right to request help in doing so. This interaction—whereby an organizer provides

  factually accurate information to a voter about the voter’s rights—cannot be

  constitutionally proscribed and Michigan citizens most assuredly cannot be

  threatened with criminal prosecution and imprisonment for such a discussion. See

  id. at 434; cf. United States v. Hylton, 710 F.2d 1106, 1111 (5th Cir. 1983). But the

  ban does just that. “There thus inheres in the statute the gravest danger of smothering

  all discussion” regarding the exercise of voter’s right to vote absentee. Button, 371

  U.S. at 434. This is constitutionally impermissible.




                                             24
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.173    Page 31 of 53




        The solicitation ban’s vagueness is particularly troublesome given the recent

  expansion of absentee voting rights to all Michigan voters. The 2020 general election

  will be the first federal general election where absentee voting is open to everyone.

  Lubin Decl. ¶ 27. Political campaigns and advocacy organizations, like Plaintiffs,

  have a significant interest in educating voters about their new rights and increasing

  voter participation. Cecil Decl. ¶ 13; Hunter Decl. ¶¶ 3-5; Lubin Decl. ¶¶ 27-28.

  Engaging voters in their constituencies and encouraging those voters to exercise

  political power through voting is key to Plaintiffs’ mission. Cecil Decl. ¶¶ 3, 5, 9;

  Hunter Decl. ¶¶ 4-5; Lubin Decl. ¶ 3. But no organization is likely to ask persons to

  risk criminal sanction to educate voters about how to exercise their right to absentee

  vote. Cecil Decl. ¶ 12; Hunter Decl. ¶ 21; Lubin Decl. ¶ 26. The solicitation ban will

  chill these important and constitutionally-protected conversations. Button, 371 U.S.

  at 432; cf. Hargett, 400 F. Supp. 3d at 720.

               3.    The registration requirement imposes an undue burden on
                     the fundamental right to vote.

        The Absentee Ballot Organizing Ban’s registration requirement operates as

  an undue burden on the fundamental right to vote protected by the Fourteenth

  Amendment. Fourteenth Amendment undue burden claims are analyzed under the

  Anderson-Burdick framework. Under Anderson-Burdick, a reviewing court

  considers “the relative interests of the State and the injured voters,” and evaluates



                                            25
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20            PageID.174     Page 32 of 53




  “the extent to which the State's interests necessitated the contested restrictions.”

  McIntyre v. Ohio Elections Comm’n, 514 U.S. 334, 345 (1995).

        The registration requirement severely burdens the fundamental right to vote

  by significantly limiting the number of people available to assist voters in submitting

  their absentee ballot applications. A voter can only ask another registered Michigan

  voter for help with returning the application, including taking it to the post office,

  scanning and emailing it, or faxing it, even if the person best positioned to assist is

  not a registered Michigan voter. This especially imposes a severe burden on voters

  that need assistance completing and returning absentee ballot applications and whose

  living situations limit their social circles, such as voters living alone, voters living in

  assisted living situations, first-year college students, or voters who do not speak

  fluent English. See Hunter Decl. ¶¶ 16, 18; Lubin Decl. ¶ 14. With hundreds of

  thousands of Michigan residents not being registered to vote, the Organizing Ban

  greatly reduces the likelihood that isolated individuals can find someone to assist

  them in applying to absentee vote. And due to transportation and mobility issues

  experienced by these same individuals, they will experience the absence of this

  assistance more acutely than others because they are likely to find it difficult to get

  to polling places on election day in the first place. Lubin Decl. ¶¶ 22-24; Ufot Decl.

  ¶¶ 7-8.




                                              26
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.175     Page 33 of 53




        On the other hand, for reasons described supra at I.A.1., the relationship

  between any government interest in the registration requirement is non-existent. It

  is difficult to even conjure a legitimate reason the government may have for this

  requirement. If it is to deter fraud, Plaintiffs are aware of no logic—much less data—

  that would support the notion that a person who is registered to vote is less likely to

  commit fraud when assisting someone to submit an absentee ballot application than

  a person who is not registered. Persons choose to register to vote or not for all sorts

  of reasons, including as an exercise of their First Amendment rights of “political

  thought and expression.” Buckley, 525 U.S. at 195-96. Ultimately, the logic of

  Buckley, while an associational case, applies equally here. 525 U.S. at 193.

               4.     The Voting Rights Act preempts the Absentee Ballot
                      Organizing Ban.

        Even if the Absentee Ballot Organizing Ban were not in conflict with

  fundamental constitutional principles, it in any event conflicts with and violates

  Section 208 of the Voting Rights Act, 52 U.S.C. § 10508, and is thus preempted and

  invalid. Altria Grp., Inc. v. Good, 555 U.S. 70, 76 (2008) (“[S]tate laws that conflict

  with federal law are without effect.”) (citations and quotations marks omitted); Gade

  v Nat’l Solid Wastes Mgmt Ass’n, 505 U.S. 88, 98, 109 (1992) (conflict preemption

  occurs when (a) it is physically impossible to comply with state and federal law, or

  (b) “where state law stands as an obstacle to the accomplishment and execution of

  the full purposes and objectives of Congress”). See infra at I.B.4.

                                            27
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20           PageID.176    Page 34 of 53




        Section 208 of the Voting Rights Act provides that “[a]ny voter who requires

  assistance to vote by reason of blindness, disability, or inability to read or write may

  be given assistance by a person of the voter’s choice.” Within the context of the

  Voting Rights Act, the act of voting includes “all action necessary to make a vote

  effective in any primary, special, or general election.” 52 U.S.C. § 10310(c)(1). This

  includes all stages of applying for an absentee ballot. OCA-Greater Houston v.

  Texas, 867 F.3d 604, 615 (5th Cir. 2017) (Interpreting the VRA and stating that

  “‘[t]o vote,’ therefore, plainly contemplates more than the mechanical act of filling

  out the ballot sheet. It includes steps in the voting process before entering the ballot

  box, ‘registration,’ and it includes steps in the voting process after leaving the ballot

  box, ‘having such ballot counted properly.’ Indeed, the definition lists ‘casting a

  ballot’ as only one example in a non-exhaustive list of actions that qualify as

  voting.”) In its report recommending that this protection be added to the Voting

  Rights Act, the Senate Judiciary Committee noted that state restrictions that “deny

  the assistance at some stages of the voting process during which assistance was

  needed” would violate Section 208. S. Rep. No. 97-417, at 63 (1982).

        Congress passed the Voting Rights Act to correct entrenched “racial

  discrimination in voting” that was “an insidious and pervasive evil.” South Carolina

  v. Katzenbach, 383 U.S. 301, 308-09 (1966). In recommending that Section 208 be

  added to the Voting Rights Act, the Senate Judiciary Committee recognized that


                                             28
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.177    Page 35 of 53




  voters who do not speak English and voters with disabilities “run the risk that they

  will be discriminated against at the polls and that their right to vote in State and

  Federal elections will not be protected.” S. Rep. No. 97-417, at 62 (1982). To limit

  that risk, those voters “must be permitted to have the assistance of a person of their

  own choice.” Id. (emphasis added).

        Section 208 therefore preempts the Absentee Ballot Organizing Ban because

  it prohibits voters who need help returning their absentee ballot applications from

  receiving assistance from the person of their choice. Instead, a voter must choose

  only registered Michigan voters, family members, or household members, and not

  any of the hundreds of thousands of other Michigan residents who may be none of

  these things. And more broadly, an absentee voter may not even be assisted by a

  third party with their application if that third party has offered to help. The Voting

  Rights Act accordingly preempts the Organizing Ban. See OCA-Greater Houston,

  867 F.3d 604 (Section 208 preempted a Texas law restricting who may provide

  interpretation assistance to English-limited voters); United States v. Berks Cty.,

  Pennsylvania, 277 F. Supp. 2d 570, 580 (E.D. Pa. 2003) (county election law

  restricting who may provide language assistance to Spanish-speaking voters violated

  Section 208).

        In sum, the Absentee Ballot Organizing Ban is conflict preempted because (1)

  it is physically impossible to comply with the Absentee Ballot Organizing Ban’s


                                            29
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.178    Page 36 of 53




  limitation of the people who are able to provide assistance and Section 208’s fully

  permissive scope and (2) the Absentee Ballot Organizing Ban stands as an obstacle

  to the VRA’s purpose of providing voters who have disabilities or voters with

  limited English proficiency with the assistance of whomever they desire.

        B.     The Voter Transportation Ban is unconstitutional and preempted
               by federal law.

        For similar reasons, Plaintiffs will succeed in proving that the Voter

  Transportation Ban (1) violates the speech and association rights of individuals and

  organizations that, like Plaintiffs, seek to mobilize voters by providing paid

  transportation to the poll, (2) constitutes an impermissible ban on political

  expenditures, (3) is unconstitutionally vague and overbroad, (4) places an undue

  burden on the fundamental right to vote, and (5) is preempted by federal law.

               1.    The Voter Transportation Ban is an unconstitutional
                     infringement of First and Fourteenth Amendment speech
                     and association rights.

                     a.     The ban unconstitutionally burdens core political
                            expression

        Like the Absentee Ballot Organizing Ban, the Voter Transportation ban

  burdens get-out-the-vote efforts which constitute core political expression. See supra

  at I.A.1. Organized rides-to-the-polls efforts, which often include hiring a bus or

  other vehicle to transport voters, as well as drivers to drive them, are a common and

  critical organizing tactic for political and advocacy organizations who seek to


                                            30
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.179     Page 37 of 53




  encourage voters to participate in the political process. Hunter Decl. ¶¶ 5-11; Lubin

  Decl. ¶ 18; Ufot Decl. ¶¶ 2-11. Often these efforts are part of a core strategy to

  convince individuals to exercise their fundamental right to vote and build political

  power. Hunter Decl. ¶¶ 4-6; Lubin Decl. ¶¶ 3, 12, 24; Ufot Decl. ¶ 3.8 These

  activities are squarely within the bounds of the First Amendment. see Meyer, 486

  U.S. at 421–22 (“Thus, the circulation of a petition involves the type of interactive

  communication concerning political change that is appropriately described as ‘core

  political speech.’”). Because the Voter Transportation Ban regulates core political

  expression and specifically because it functions as a ban on political expenditures, it

  is subject to, at a minimum, exacting scrutiny. See Citizens United, 558 U.S. at 366–

  67; Meyer, 486 U.S. at 420; Valeo, 424 U.S. at 25, 44-45; Hargett, 400 F. Supp. 3d

  at 722.

        There is no question that the Voter Transportation Ban burdens political

  expression. Because options available to organizers of rides to the polls are limited

  in Michigan by the ban, the number of voters with whom these organizers can

  transport is necessarily diminished; the opportunities for political engagement and


  8
    Many courts have recognized the importance of rides-to-the-polls or souls-to-the-
  polls, especially in minority communities. Fair Fight Action, Inc. v. Raffensperger,
  2019 WL 6836774, at *3 (N.D. Ga. May 30, 2019); N.C. State Conference of NAACP
  v. McCrory, 182 F. Supp. 3d 320, 392 & n. 90 (M.D.N.C. 2016), rev’d on other
  grounds, 831 F.3d 204 (4th Cir. 2016); Florida v. United States, 885 F. Supp. 2d
  299, 372 (D.D.C. 2012); One Wisc. Institute, Inc. v. Thomsen, 198 F. Supp. 3d 896,
  924 (W.D. Wisc. 2016).
                                            31
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20          PageID.180    Page 38 of 53




  interaction is therefore also diminished. Hunter Decl. ¶¶ 13-15; Ufot Decl. ¶¶ 5-6,

  9-11. The Supreme Court has consistently held that diminished opportunities for

  political expression are unconstitutional. In Meyer, the Supreme Court struck down

  a law that made it a felony to pay circulators of initiative petitions. 486 U.S. at 416.

  In Buckley, the Supreme Court struck down a law that only allowed registered voters

  to circulate initiative petitions. 525 U.S. at 193. In both cases, the Supreme Court

  reasoned that the challenged laws would diminish political expression by lessening

  the pool of people available to assist the proponents of initiative petitions. Buckley,

  525 U.S. at 194; Meyer, 486 U.S. at 423. The reasoning applies equally here.

        Moreover, the Voter Transportation Ban cannot survive exacting scrutiny

  review because it does not promote any legitimate, much less compelling,

  government interest. Indeed, it is not at all clear what government interest is served

  by the ban. How were Michigan elections served by Michigan’s voters’ exclusion

  from Uber’s nationwide rides-to-the-polls promotion? To the extent the State might

  argue that Voter Transportation Ban serves as a prophylactic against vote buying,

  vote buying is already expressly criminalized under Michigan law. Mich. Comp.

  Laws §§ 168.931(b)(i), 168.932(a).

                      b.     The ban unconstitutionally restricts political
                             expenditures

        By criminalizing the act of paying to transport voters to the polls, the Voter

  Transportation Ban imposes an unconstitutional $0 spending limitation on the act of

                                             32
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.181    Page 39 of 53




  transporting voters to the polls. The act of transporting voters to the polls is a

  recognized element of voter registration and get-out-the-vote drives. E.g., 11 C.F.R.

  § 114.4(d)(1) (“Voter registration and get-out-the-vote drives include providing

  transportation to the polls or to the place of registration.”). And as now-Justice

  Kavanaugh noted in Emily's List v. Fed. Election Comm'n, people “are entitled to

  spend and raise unlimited money for those activities.” 581 F.3d 1, 16 (D.C. Cir.

  2009) (referring to “advertisements, get-out-the-vote efforts, and voter registration

  drives”). Because it is an element of get-out-the-vote efforts, the act of spending

  money to transport voters to the polls is political speech protected by the First

  Amendment. See id.; see also Valeo, 424 U.S. at 23 (noting that “expenditure

  ceilings impose . . . severe restrictions on protected freedoms of political expression

  and association”). A long line of Supreme Court precedent holds that any regulation

  of political spending must be “closely drawn to serve a cognizable anticorruption

  interest.” Emily’s List, 581 F.3d at 18 (citing Davis v. Fed. Election Comm’n, 554

  U.S. 724, 735 (2008); Fed. Election Comm’n v. Wisconsin Right To Life, Inc., 551

  U.S. 449, 478-80 (2007); Fed. Election Comm’n v. Nat’l Conservative Political

  Action Comm., 470 U.S. 480, 496-97 (1985); Citizens Against Rent Control/Coal.

  for Fair Hous. v. City of Berkeley, Cal., 454 U.S. 290, 296-97 (1981); Valeo, 424

  U.S. at 26-27.




                                            33
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.182     Page 40 of 53




        No such anticorruption justification exists for the Voter Transportation Ban,

  and even if one did exist, the law is not closely drawn to address it. The Voter

  Transportation Ban does not prohibit a person from transporting voters to the polls;

  it simply imposes an expenditure ceiling of $0 that a person may spend to transport

  voters to the polls. If the Voter Transportation Ban contains any anticorruption

  element, it is not apparent on its face or in its reach. Under the Defendant’s

  interpretation of the law, a private bus or car company would be able to freely

  exercise its First Amendment right to engage in get-out-the-vote efforts by directing

  its drivers to use its vehicles to transport thousands of Michigan voters to the polls,

  but an organization such as Plaintiffs Priorities or Rise would be unable to hire that

  same private bus or car company to perform the exact same service. See Dkt. 10 at

  27 (stating that a company could use its own employees or solicit volunteers to

  transport voters to the polls, but could not hire a driver to do the same). This is

  nonsensical. There is no evidence to suggest that paying drivers, renting cars, or

  otherwise paying money to convey voters to the polls would contribute to corruption

  any more or less than using employee or volunteer drivers. Cf. Meyer, 486 U.S. at

  426 (refusing to accept the unsupported allegation that paid petition circulators are

  any more likely to engage in corrupt behavior than a volunteer who is motivated

  entirely by an interest in the outcome). Again, to the extent the State professes

  interest in preventing quid pro quo arrangements, Dkt. 10 at 29, Michigan law


                                            34
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20          PageID.183    Page 41 of 53




  already makes it a misdemeanor to “receive, agree, or contract for valuable

  consideration” for “[v]oting or agreeing to vote, or inducing or attempting to induce

  another to vote, at an election.” Mich. Comp. Law § 168.931(b)(i)

               2.     The Voter Transportation Ban is unconstitutionally vague
                      and overbroad.

        Although there is no permissible application of the Voter Transportation Ban

  because it proscribes political expression and sets an unconstitutional limit on

  political expenditure, even if there were, the Transportation Ban is unconstitutionally

  vague and overbroad under both Fourteenth Amendment due process and First

  Amendment principles. See supra at I.A.2. (describing legal standard). The Voter

  Transportation Ban criminalizes the act of “hir[ing] a motor vehicle” to transport

  voters to the polls unless those voters are “physically unable to walk.” Mich. Comp.

  Law. § 168.931(f). It provides no further guidance on what it means to hire a motor

  vehicle, and ordinary people can differ in their interpretation of this restriction. For

  example, it is unclear whether the law prohibits a voter from hiring a taxi or an Uber

  to the polls while allowing a neighbor to ride along for free, or whether an

  organization that rents a vehicle for election day but uses volunteer drivers violates

  the law. And it is unclear whether all compensation paid to drivers, whether a wage,

  stipend or gas money, constitutes hiring a vehicle for the purposes of the Voter

  Transportation Ban.



                                             35
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20       PageID.184    Page 42 of 53




          Similarly, the Voter Transportation Ban does not define what it means to be

  “physically unable to walk.” The provision’s plain language suggests that only those

  voters who cannot walk may be transported to the polls via hired motor vehicles. But

  Defendant’s prior representations to the Court regarding this statute suggests that

  these words actually create a broad exception that applies not only to voters who

  cannot walk, but also to those who are blind, have epilepsy, or some other motor

  control ailment. See Dkt. No. 10 at 31. But the statute itself does not provide this

  guidance to those who seek to transport such voters to the poll or, even more

  importantly, those prosecuting attorneys tasked with enforcing Michigan’s election

  laws.

          The Transportation Ban is therefore unconstitutionally vague and overbroad.

                3.    The Voter Transportation Ban places an undue burden on
                      the fundamental right to vote.

          The Voter Transportation Ban also constitutes an undue burden on the

  fundamental right to vote protected by the Fourteenth Amendment to the U.S.

  Constitution. As discussed above, supra I.A.3., a reviewing court faced with an

  undue burden claim must balance “the relative interests of the State and the injured

  voters,” and evaluate “the extent to which the State’s interests necessitated the

  contested restrictions.” McIntyre, 514 U.S. at 345. The more severe the burden on

  First and Fourteenth Amendment rights created by a regulation, the more severe the

  scrutiny applied to the regulation. Burdick v. Takushi, 504 U.S. 428, 434 (1992).

                                           36
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.185    Page 43 of 53




        The Voter Transportation Ban constitutes a severe burden on the right to vote

  of Michigan citizens who lack access to private transportation, such as the student

  voters served by Rise or the workers served by DAPRI. A significant percentage of

  otherwise eligible youth voters who did not vote cited transportation issues as a

  contributing reason. Palmer Decl. ¶ 19. By criminalizing an additional transportation

  option that would reduce the transportation time and cost for these voters, as well as

  many voters, the Voter Transportation Ban makes it substantially more difficult to

  exercise the right to vote.9 Didirosi Decl. ¶¶ 4-1l; Hunter Decl. ¶¶ 8-10; Lubin Decl.

  ¶¶ 20-25; Palmer Decl. ¶¶ 17-19; Ufot Decl. ¶ 7-8.

        The Voter Transportation Ban is not fairly aimed at service to any legitimate

  government interest. See supra at I.B.1. And even if the Court were to find that the

  Voter Transportation Ban burdens the right to vote only slightly, there is no

  legitimate governmental interest that makes the challenged statute necessary.




  9
    Plaintiffs ask the Court to take judicial notice that the Voter Transportation Ban
  necessarily reduces election day transportation options for individuals who lack
  access to personal motor vehicles or reliable, convenient public transportation
  because this fact “is not subject to reasonable dispute.” Fed. R. Evid. 201(b); cf.
  Meyer v. Grant, 486 U.S. 414, 422–23 (1988) (eliminating paid petition circulators
  limited the number of circulators and reduced the number of voices conveying the
  message); Chandler v. City of Arvada, Colorado, 292 F.3d 1236, 1243 (10th Cir.
  2002) (limiting circulators to residents decreased the pool of circulators). To
  further quantify this burden, Plaintiffs have filed concurrently with this motion a
  motion for limited expedited discovery related to polling locations, the Michigan
  voter file, and vehicle ownership.
                                            37
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.186     Page 44 of 53




  Because Defendant cannot satisfy the Anderson-Burdick test for severe or slight

  burden, the Voter Transportation Ban unconstitutionally burdens the right to vote.

               4.     Federal law preempts the Voter Transportation Ban.

        Finally, and in any event, the Voter Transportation Ban’s spending limitation

  of $0 applies to elections involving federal candidates and stands in stark contrast

  with federal regulations that expressly permit corporations to spend money to

  transport voters to polls. 11 C.F.R. § 114.3(c)(4)(i); 11 C.F.R. § 114.4(d)(1). The

  Voter Transportation Ban is therefore both expressly and impliedly preempted by

  the Federal Election Campaign Act (“FECA”) and its regulations.

                      a.    The FECA’s preemption provision and its
                            accompanying regulation expressly preempt the Voter
                            Transportation Ban.

        “Express preemption exists where either a federal statute or regulation

  contains explicit language indicating that a specific type of state law is preempted.”

  State Farm Bank v. Reardon, 539 F.3d 336, 341-42 (6th Cir. 2008). The FECA,

  which provides a uniform national regulation of political spending in federal

  elections, contains an express preemption provision that states, in relevant part, that

  “the provisions of this Act, and of rules prescribed under this Act, supersede and

  preempt any provision of State law with respect to election to Federal office.” 52

  U.S.C. § 30143. The scope of preemption was further defined by the Federal




                                            38
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20        PageID.187      Page 45 of 53




  Elections Commission in 11 C.F.R. § 108.7. Section 108.7 incorporates FECA’s

  preemption statute and provides:

        (b) Federal law supersedes State law concerning the—

              (1) Organization and registration of political committees
              supporting Federal candidates;

              (2) Disclosure of receipts and expenditures by Federal
              candidates and political committees; and

              (3) Limitation on contributions and expenditures regarding
              Federal candidates and political committees.
        (c) The Act does not supersede State laws which provide for the—

              (1) Manner of qualifying as a candidate or political party
              organization;
              (2) Dates and places of elections;

              (3) Voter registration;
              (4) Prohibition of false registration, voting fraud, theft of
              ballots, and similar offenses;
              (5) Candidate's personal financial disclosure; or
              (6) Application of State law to the funds used for the
              purchase or construction of a State or local party office
              building to the extent described in 11 CFR 300.35.

  (Emphasis added.) “[B]ecause [§ 108.7] was tacitly approved by Congress, [it]

  represents a valid interpretation of congressional intent” regarding FECA’s

  preemptive scope. Weber v. Heaney, 793 F. Supp. 1438, 1452 (D. Minn. 1992), aff’d,

  995 F.2d 872 (8th Cir. 1993).




                                           39
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.188    Page 46 of 53




        In sum, the FECA expressly supersedes state law regarding limitations on

  contributions and expenditures in federal elections. 52 U.S.C. § 30143; 11 C.F.R.

  § 108.7; see also Weber, 793 F. Supp. at 1452 (finding that § 108.7 is “probably the

  most persuasive evidence that [FECA’s preemption provision] was intended to

  preempt all state laws purporting to regulate congressional campaign expenditures”).

  The Voter Transportation Ban, by its plain language and intended reach, functions

  as a limitation on expenditures by criminalizing disbursements for providing

  transportation to the polls for all elections including federal elections. Because the

  Voter Transportation Ban attempts to regulate permissible expenditures in federal

  elections, it is expressly preempted.

                     b.     The Voter Transportation Ban is impliedly
                            preempted.

        Even if this Court were somehow to hold that the FECA does not expressly

  preempt the Voter Transportation Ban, it is still impliedly preempted through

  conflict preemption by the regulations that permit corporations to spend money to

  transport voters to the polls. Courts determine whether conflict preemption exists on

  a case-by-case basis, looking at the entire federal statutory scheme to determine

  whether the challenged state law serves as “an obstacle to the accomplishment and

  execution of the full purposes and objectives of Congress.” Hines v. Davidowitz, 312

  U.S. 52, 67 (1941). “A state law also is pre-empted if it interferes with the methods



                                            40
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20        PageID.189    Page 47 of 53




  by which the federal statute was designed to reach this goal.” Int’l Paper Co. v.

  Ouellette, 479 U.S. 481, 494 (1987).

        Here, two federal regulations promulgated pursuant to the FECA expressly

  permit disbursements—that is, the spending of money— to provide transportation

  to the polls for voters. 11 C.F.R. § 114.3(c)(4)(i) (permitting corporations to make

  disbursements to provide transportation to the polls for certain employees and

  establishing the scope of permissible express advocacy); id. § 114.4(d)(1)

  (permitting corporations to make disbursements to provide transportation to the polls

  for the general public and employees outside the restricted class covered by 11

  C.F.R. § 114.3). Although the text of these regulations permits corporations to

  “provide” transportation, it does so in the context of making “disbursements,” that

  is, spending money, to provide these services.

        These federal regulations further FECA’s purpose of “insur[ing] the integrity

  of the election process by regulating the critical aspects of campaigning and

  campaign funding, and by opening up the whole area to informed scrutiny by the

  electorate.” Gifford v. Congress, 452 F. Supp. 802, 805 (E.D. Cal. 1978). These

  regulations are a part of the system Congress and the FEC created to establish rules

  regarding permissible monetary disbursements and the reporting of such

  disbursements. And even though “even though federal law merely permit[s] but

  d[oes] not compel” payment for the transportation of voters to the polls, Ass’n of


                                           41
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20         PageID.190    Page 48 of 53




  Banks in Ins., Inc. v. Duryee, 270 F.3d 397, 404 (6th Cir. 2001), this law preempts

  the Voter Transportation Ban because it stands as an obstacle to the full

  accomplishment of federal objectives. See, e.g., Crosby v. Nat’l Foreign Trade

  Council, 530 U.S. 363, 373–74 (2000) (state law restricting ability to conduct trade

  with Burma conflict preempted because it posed an obstacle to federal statute

  imposing sanctions on Burma); Geier v. American Honda Motor Co., Inc., 529 U.S.

  861, 881 (2000) (state law requiring certain in-car safety restraints conflict

  preempted because it posed an obstacle to federal objective of giving car

  manufacturers an option of using a “variety and mix” of restraints); Felder v. Casey,

  487 U.S. 131, 153 (1988) (state law imposing certain requirements on plaintiffs

  seeking relief against state officials conflicted with Section 1983’s objective and was

  preempted).

        The evenhanded application and equalized availability of these rules to all

  federal elections across the country not only provide for transparency and integrity,

  but also promote the appearance of fairness in both intra- and interstate federal

  elections (that is, federal legislative elections and the presidential election). If

  Michigan’s Voter Transportation Ban is allowed to stand, Plaintiffs and any other

  person will not be able to pay to provide transportation for voters to the polls on

  election day 2020. But it will be perfectly legal for Plaintiffs and any other person




                                            42
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20            PageID.191     Page 49 of 53




  to engage in that act in the neighboring states of Wisconsin, Indiana, and Ohio, as

  well as every other state.

  II.    Plaintiffs will suffer irreparable harm without a preliminary injunction.

         Absent an injunction Plaintiffs, other organizations and individuals wishing

  to help Michigan voters participate in the democratic process, and Michigan voters

  themselves will be irreparably injured. Irreparable injury is presumed “when

  constitutional rights are threatened or impaired.” Obama for Am., 697 F.3d at 436.

  In particular, a “restriction on the fundamental right to vote,” id., or the “loss of First

  Amendment freedoms, for even minimal periods of time, unquestionably constitutes

  irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373, (1976). Similarly, a plaintiff’s

  harm from a denial of a preliminary injunction is irreparable if monetary damages

  are so difficult to calculate that the injury “is not fully compensable by monetary

  damages,” as it is here. Certified Restoration Dry Cleaning Network, L.L.C. v. Tenke

  Corp., 511 F.3d 535, 550 (6th Cir. 2007).

        Plaintiffs have expressed a desire and intent to pay for transportation to the

  polls in the upcoming elections consistent with their First and Fourteenth

  Amendment rights, Cecil Decl. ¶ 11; Hunter Decl. ¶ 15; Lubin Decl. ¶¶ 18, 25, but

  the Voter Transportation Ban’s spending limitation stands in its way. Similarly,

  Plaintiffs have expressed an intent to carry out organizing activities that are

  criminalized by the Organizing Ban. Cecil Decl. ¶ 12; Hunter Decl. ¶¶ 17-19; Lubin


                                              43
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20       PageID.192    Page 50 of 53




  Decl. ¶¶ 18, 26. If a preliminary injunction does not issue, Plaintiffs’ ability to

  engage in constitutionally protected expression and participate in—and assist others

  in fully participating in—the democratic process will be irreparably harmed.

         And the clock is ticking. The 2020 general election which will include highly

  competitive races for President, U.S. Senate, and the U.S. House of Representatives.

  Fundraising has already begun. Additional fundraising and volunteer recruitment

  efforts take time, coordination, and money, and each day lost negatively impacts

  these efforts. Lubin Decl. ¶ 29. Because each election is a unique, non-repeatable

  occurrence, no amount of monetary damages can make Plaintiffs whole if these

  voting restrictions are in place for the upcoming primary and general elections.

  “[O]nce the election occurs, there can be no do-over and no redress.” League of

  Women Voters of N.C., 769 F.3d at 247. Plaintiffs and others will be irreparably

  harmed absent an injunction.

  III.   A preliminary injunction will not cause substantial harm to others.

         Moreover, neither Defendant nor anyone else will suffer any harm if the

  Absentee Ballot Organizing Ban and Voter Transportation Ban is enjoined.

  Defendant will not experience any harm for the same reason that the State has no

  legitimate reason for the laws in the first place—neither deter fraud, and, to the

  extent fraud is a concern, a litany of other statutes already address the issue. See

  supra at I.A.1., I.B.1. Defendant will experience only de minimis inconvenience


                                           44
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20        PageID.193    Page 51 of 53




  because the requested relief does not require her to take any action beyond

  communicating that she will not enforce the Bans. Finally, because Plaintiffs have

  demonstrated a substantial likelihood of success on the merits of its constitutional

  challenges, “no substantial harm to others can be said to inhere” in the enjoinment

  of the challenged Bans. Deja Vu of Nashville, Inc. v. Metro. Gov’t of Nashville &

  Davidson Cty., Tennessee, 274 F.3d 377, 400 (6th Cir. 2001).

  IV.   A preliminary injunction is in the public interest.

        Generally, “the public interest is served by preventing the violation of

  constitutional rights.” Chabad of S. Ohio & Congregation Lubavitch v. City of

  Cincinnati, 363 F.3d 427, 436 (6th Cir. 2004). This is particularly true where the

  constitutional rights involve the integrity of the electoral franchise. As the Fourth

  Circuit has recognized, federal courts have a “significant duty . . . to preserve

  constitutional rights in the electoral process.” Hutchinson v. Miller, 797 F.2d 1279,

  1283 (4th Cir. 1986). And as the Sixth Circuit has noted, “[t]here is a strong public

  interest in allowing every registered voter to vote freely.” Summit Cty. Democratic

  Cent. & Exec. Comm. v. Blackwell, 388 F.3d 547, 551 (6th Cir. 2004). In this case,

  a preliminary injunction would protect not only Plaintiffs’ own constitutional rights

  related to the electoral process, but also ensure that more Michigan citizens,

  including those citizens who have traditionally been excluded from the electorate or

  faced difficulties registering and casting a ballot, can participate freely in the


                                           45
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20                PageID.194    Page 52 of 53




  electoral process. But this is true only if the laws are enjoined in time to allow

  organizations like Priorities, Rise, and DAPRI to prepare for the next election day.

                                    CONCLUSION

        Plaintiffs’ respectfully submit that the Court should grant Plaintiffs’ motion

  for a preliminary and permanent injunction to prevent the violation of Plaintiffs’

  constitutional rights and ensure that voters have every opportunity to fully engage in

  the democratic process and exercise their fundamental right to vote. Plaintiffs

  request that the Court enjoin the State from enforcing the Voter Transportation Ban

  and the Absentee Ballot Organizing Ban.


 Dated: January 28, 2020                         Respectfully submitted,

 Kevin J. Hamilton                               By: /s/ Marc E. Elias
 PERKINS COIE LLP                                Marc E. Elias
 1201 3rd Ave.                                   Christopher J. Bryant
 Seattle, WA 98101                               Courtney A. Elgart*
 Telephone: (206) 359-8000                       PERKINS COIE LLP
 Facsimile: (206) 359-9741                       700 Thirteenth Street, N.W., Suite 800
 khamilton@perkinscoie.com                       Washington, D.C. 20005-3960
                                                 Telephone: (202) 654-6200
 Sarah S. Prescott, Bar No. 70510                Facsimile: (202) 654-6211
 SALVATORE PRESCOTT &                            melias@perkinscoie.com
 PORTER, PLLC                                    cbryant@perkinscoie.com
 105 E. Main Street                              celgart@perkinscoie.com
 Northville, MI 48168
                                                 Attorneys for Plaintiffs
 Attorneys for Plaintiffs                        *Seeking Admission to E.D. Mich.




                                            46
Case 4:19-cv-13341-SDD-RSW ECF No. 22-1 filed 01/28/20          PageID.195    Page 53 of 53




                              CERTIFICATE OF SERVICE

  I hereby certify that on January 28, 2020, I electronically filed the above document(s)

  with the Clerk of the Court using the ECF System, which will provide electronic

  copies to counsel of record.

                          LOCAL RULE CERTIFICATION

  I, Marc Elias, certify that this document and complies with Local Rule 5.1(a),

  including: double-spaced (except for quoted materials and footnotes); at least one-

  inch margins on the top, sides, and bottom; consecutive page numbering; and type

  size of all text and footnotes that is no smaller than 10-1/2 characters per inch (for

  non-proportional fonts) or 14 point (for proportional fonts). I also certify that I have

  filed a motion seeking an extension on the word limit contained in Local Rule

  7.1(d)(3) for good cause.

                                          Respectfully submitted,

                                          By: /s/ Marc E. Elias
                                          Marc E. Elias
                                          PERKINS COIE LLP
                                          700 Thirteenth Street, N.W., Suite 800
                                          Washington, D.C. 20005-3960
                                          Telephone: (202) 654-6200
                                          Facsimile: (202) 654-6211
                                          melias@perkinscoie.com




                                             47
